16-3154
     Sehgal v. United States



                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
     NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
     OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
 3   1st day of December, two thousand seventeen.
 4
 5   Present:    ROSEMARY S. POOLER,
 6               RICHARD C. WESLEY,
 7               PETER W. HALL,
 8                           Circuit Judges.
 9   _____________________________________________________
10
11   SHASHIBALA SEHGAL,
12
13                                    Movant-Appellant,
14
15                             v.                                                16-3154
16
17   UNITED STATES OF AMERICA,
18
19                           Respondent-Appellee.
20   _____________________________________________________
21
22   Appearing for Appellant:         Florian Miedel, Miedel & Mysliwiec LLP, New York, N.Y.
23
24   Appearing for Appellee:          Jason M. Manning, Assistant United States Attorney (Jo Ann M.
25                                    Navickas, Assistant United States Attorney, on the brief), for
26                                    Bridget M. Rohde, Acting United States Attorney for the Eastern
27                                    District of New York, Brooklyn, N.Y.
28
29   Appeal from the United States District Court for the Eastern District of New York (Feuerstein,
30   J.).
31
 1        ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
 2   AND DECREED that the order of said District Court be and it hereby is AFFIRMED.
 3
 4           Appellant Shashibala Sehgal appeals from the August 19, 2016 opinion and order of the
 5   District Court for the Eastern District of New York (Feuerstein J.) denying, without a full-blown
 6   evidentiary hearing, her habeas motion to vacate, set aside or correct her sentence of
 7   imprisonment on the ground that she received ineffective assistance of counsel. We assume the
 8   parties’ familiarity with the underlying facts, procedural history, and specification of issues for
 9   review.
10
11            “We review the district court’s denial of a hearing under 28 U.S.C. § 2255 for abuse of
12   discretion.” Chang v. United States, 250 F.3d 79, 82 (2d Cir. 2001) (citing United States v.
13   Russo, 801 F.2d 624, 627 (2d Cir. 1986)). In a Section 2255 case, “[u]nless the motion and the
14   files and records of the case conclusively show that the prisoner is entitled to no relief, the court
15   shall . . . grant a prompt hearing thereon, determine the issues and make findings of fact and
16   conclusions of law with respect thereto.” 28 U.S.C. § 2255(b). However, “[i]t is within the
17   district court’s discretion to determine the scope and nature of a hearing.” Raysor v. United
18   States, 647 F.3d 491, 494 (2d Cir. 2011). “[W]hen the judge who tried the underlying
19   proceedings also presides over a § 2255 motion, a full-blown evidentiary hearing may not be
20   necessary.” Id.; see also Blackledge v. Allison, 431 U.S. 63, 81-82 (1977) (“[A]s is now
21   expressly provided in the Rules Governing Habeas Corpus Cases, the district judge ... may
22   employ a variety of measures in an effort to avoid the need for an evidentiary hearing ... In short,
23   it may turn out ... that a full evidentiary hearing is not required.”). “Although our precedent
24   disapproves of summary dismissal of petitions where factual issues exist, it permits a middle
25   road of deciding disputed facts on the basis of written submissions.” Raysor, 647 F.3d at 494
26   (citations and alterations omitted).
27
28            Here, the district court, which presided over the trial and sentencing, did not exceed its
29   discretion in declining to hold a full-blown evidentiary hearing. Sehgal’s written submissions in
30   her motion regarding her decision not to testify were contradicted by her prior statements to the
31   court, both in a letter and at her sentencing hearing. Under these circumstances, the district court
32   was not required to hold a testimonial hearing, and properly resolved factual issues on the basis
33   of written submissions alone. See Puglisi v. United States, 586 F.3d 209, 214 (2d Cir. 2009)
34   (district court need not “assume the credibility of [a movant’s] factual assertions … where the
35   assertions are contradicted by the record in the underlying [criminal] proceeding.”). As a result,
36   there was no error in the district court’s decision to deny the petition without a full-blown
37   evidentiary hearing.
38
39           We have considered the remainder of Sehgal’s arguments and find them to be without
40   merit. Accordingly, the order of the district court hereby is AFFIRMED.
41
42                                                         FOR THE COURT:
43                                                         Catherine O’Hagan Wolfe, Clerk
44
45




                                                       2